135 U.S. 161 (1890)
LYNG
v.
MICHIGAN.
No. 1219.
Supreme Court of United States.
Submitted March 19, 1890.
Decided April 28, 1890.
ERROR TO THE SUPREME COURT OF THE STATE OF MICHIGAN.
*165 Mr. Howard E. Thompson for plaintiff in error.
Mr. Edward Cahill for defendant in error.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
Under the statute in question, which is entitled "An act to provide for the taxation and regulation of the business of manufacturing, selling, keeping for sale, furnishing, giving or delivering spirituous or intoxicating liquors and malt, brewed *166 or fermented liquors or vinous liquors in this State, and to repeal all acts or parts of acts inconsistent with the provisions of this act," an annual tax is levied "upon the business of selling only brewed or malt liquors at wholesale or retail, or at wholesale and retail" of three hundred dollars, and "upon the business of manufacturing brewed or malt liquors for sale, sixty-five dollars per annum." The manufacturer of malt or brewed liquors made outside of the State of Michigan cannot introduce them into the hands of consumers or retail dealers in that State, without becoming subject to this wholesale dealer's tax of three hundred dollars per annum in every township, village or city where he attempts to do this. The manufacturer in the State need only pay the manufacturer's tax of sixty-five dollars, and is then exempt from paying the tax imposed on the wholesale dealer.
We have repeatedly held that no State has the right to lay a tax on interstate commerce in any form, whether by way of duties laid on the transportation of the subjects of that commerce, or on the receipts derived from that transportation, or on the occupation or business of carrying it on, for the reason that such taxation is a burden on that commerce, and amounts to a regulation of it, which belongs solely to Congress. Leloup v. Mobile, 127 U.S. 640, 648, and cases cited. In Bowman v. Chicago and Northwestern Railway, 125 U.S. 465, it was decided that a section of the Code of the State of Iowa, forbidding common carriers to bring intoxicating liquors into the State from any other State or Territory, without first being furnished with a certificate as prescribed, was essentially a regulation of commerce among the States, and not being sanctioned by the authority, express or implied, of Congress, was invalid because repugnant to the Constitution of the United States; and in Leisy v. Hardin, ante, 100, the judgment in which has just been announced, that the right of importation of ardent spirits, distilled liquors, ale and beer from one State into another, includes, by necessary implication, the right of sale in the original packages at the place where the importation terminates; and that the power cannot be conceded to a State to exclude, directly or indirectly, the subjects of interstate *167 commerce, or, by the imposition of burdens thereon, to regulate such commerce, without congressional permission. The same rule that applies to the sugar of Louisiana, the cotton of South Carolina, the wines of California, the hops of Washington, the tobacco of Maryland and Connecticut, or the products, natural or manufactured, of any State, applies to all commodities in which a right of traffic exists, recognized by the laws of Congress, the decisions of courts and the usages of the commercial world. It devolves on Congress to indicate such exceptions as in its judgment a wise discretion may demand under particular circumstances. Lyng was merely the representative of the importers, and his conviction cannot be sustained, in view of the conclusions at which we have arrived.
The judgment of the Supreme Court of the State of Michigan is reversed, and the cause remanded for further proceedings not inconsistent with this opinion.
JUSTICES HARLAN, GRAY and BREWER dissented upon the grounds stated in their opinion in Leisy v. Hardin, ante, 100.